DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lapen (US8454908).
Regarding claim 1, Lapen teaches an automated system for preparing biological specimens comprising a substrate handler (10) configured to move a substrate (2) between a first position and a second position; and a platform (60) positioned so that when the substrate is in the second position, the platform faces the substrate, wherein the platform (60) comprises a fluid delivery area having a second surface (Refer to Figure 1) formed from a hydrophilic material.  Applicants further recite “for which a water is capable of for which a water contact angle is 40 degrees or less.  Lapen further teaches a first surface facing the substrate (2) when the substrate is in the second position, formed from a hydrophobic material.  Applicants further recite “for which a water contact angle is 100 degrees or more”, this limitation is considered a process and/or intended use limitation, which do not further delineate the structure of the claimed apparatus (i.e. from apparatus claim 1) from that of the prior art.  The apparatus of Lapen is capable of a water contact angle is 100 degrees or more.
Regarding claim 2, the platform (60) comprises a first member formed of the hydrophilic material, and a layer of the hydrophobic material disposed on at least a portion of the first member to form the first surface.

Regarding claim 4, the thickness of the hydrophobic material layer is 5 microns or less. (Refer to Col. 12, Lines 3-21)
Regarding claim 5, the hydrophilic material comprises at least one material selected from the group consisting of mica, glass, and glass-ceramic composite materials.  (Refer to Col. 12, Lines 45-50)
Regarding claim 6, the hydrophilic material comprises at least one material selected from the group consisting of metals and metal oxides. (Refer to Col. 12, Lines 45-50)
Regarding claim 7, the hydrophilic material comprises an oxidized product of the hydrophobic material. (Refer to Col. 12, Lines 45-50)
Regarding claim 8, the hydrophobic material comprises at least one material selected from the group consisting of polydimethylacrylamide, polydimethylsiloxane, polyolefins, and fluoropolymers. (Refer to Col. 12, Lines 3-21)
Regarding claim 9, at least one spacer positioned on the first surface so that when the substrate is in the second position, the substrate contacts the at least one spacer, and a maximum variation in a closest distance between the substrate and the first surface for any two locations on the first surface is 10 microns or less.  (Refer to Col. 13, Lines 37-42)
Regarding claim 10, a fluid outlet port positioned on the second surface.  (Refer to Figure 1)

Regarding claim 12, first and second fluid inlet ports positioned on the second surface on opposite sides of a central axis of the fluid delivery area, wherein for each of the first and second fluid inlet ports: a flow axis extends between a center of the fluid inlet port and the fluid outlet port; and an angle between the flow axis and the central axis of the recess is a.
Regarding claim 13, comprising third and fourth fluid inlet ports positioned on the second surface on opposite sides of the central axis, wherein for each of the third and fourth fluid inlet ports: a flow axis extends between a center of the fluid inlet port and the fluid outlet port; and an angle between the flow axis and the central axis of the recess is p.  (Refer to Figure 2)
Regarding claims 14-18, Applicants recite the flow axsis and these are considered functional limitations and the device Lapen is capable of performing the functions.
Regarding claim 19, a maximum depth of the fluid delivery measured along a direction perpendicular to the upper surface, is 200 microns or less. (Refer to Col. 13, Lines 37-42)
Regarding claim 20, the maximum depth is 150 microns or less. (Refer to Col. 13, Lines 37-42)

Regarding claim 22, the difference between the water contact angles of the hydrophobic material and the hydrophilic material is 70 degrees or more. Refer to functional limitations paragraph above.
Regarding claim 23, the second surface is planar.  (Refer to Figure 1)
Regarding claim 24, the fluid delivery area forms a recess in the first surface, and wherein the recess comprises lateral wall surfaces that extend between the first and second surfaces. (Refer to Figure 1)
Regarding claim 25, each pair of adjacent lateral wall surfaces is oriented so that an angle subtended by the surfaces is more than 90 degrees. (Refer to Figure 1)
Regarding claim 26, each pair of adjacent lateral wall surfaces blend along a rounded fillet. (Refer to Figure 2)
Regarding claim 27, the recess comprises: parallel first and second lateral wall surfaces; a third lateral wall surface orthogonal to the first and second lateral wall surfaces; fourth and fifth lateral wall surfaces extending between the third lateral wall surface and the first and second lateral wall surfaces, respectively; and sixth and seventh lateral wall surfaces that extend from the first and second lateral wall surfaces, respectively, and that intersect.  (Refer to Figure 1)
Regarding claim 28, the bottom surface of the recess has a heptagonal transverse shape, and wherein at least some of the lateral wall surfaces of the recess have different lengths.  (Refer to Figure 1)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798